NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 11/01/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 11/01/2021, claims 8 and 13-16 were cancelled, claims 1, 9-12, and 17-20 were amended, and new claims 21-23 were added.  Claims 1-7, 9-12, and 17-23, as filed on 11/01/2021, are currently pending and considered below.

Third-Party Submission under 37 CFR 1.290
The Third-Party Submission under 37 CFR 1.290 (Third-Party IDS) submitted on 07/30/2021 was in compliance with the requirements of 35 U.S.C. 122(e) and 37 CFR 1.290.  Accordingly, the Third-Party IDS is being considered by the examiner.

Response to Amendment
The replacement drawing sheets were received on 11/01/2021.  These replacement drawing sheets are acceptable.
The drawing objections have been in part obviated in view of applicant’s amendments and arguments filed 11/01/2021.  Refer to the examiner’s amendment, see below, with regard to claim 17.  The specification objections have been obviated in view of applicant’s amendments and arguments filed 11/01/2021.  The claim objections have been in part obviated in view of applicant’s amendments and arguments filed 11/01/2021, see below.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 11/01/2021, see below.  
Claims 1-7, 9-12, and 17-23, as filed on 11/01/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Raffi Gostanian (Registration Number 42,595) on 02/08/2022.

The application has been amended as follows:
In claim 1, lines 8-9, “a board connector disposed in each attachment point of the plurality of attachment points” has been replaced with --- a plurality of board connectors, each board connector disposed in a corresponding one attachment point of the plurality of attachment points ---.

In claim 1, line 12, “the ground” has been replaced with --- a ground surface ---.

In claim 1, lines 14-16, “corresponding attachment points of of the plurality of attachment points” has been replaced with --- corresponding attachment points of the plurality of attachment points ---.

In claim 9, line 2, “the plurality of the attachment points” has been replaced with   --- the plurality of attachment points ---.

In claim 9, lines 3-4, “the plurality of the attachment points” has been replaced with   --- the plurality of attachment points ---.

In claim 10, line 2, “the plurality of the attachment points” has been replaced with   --- the plurality of attachment points ---.

In claim 11, line 4, “or and” has been replaced with --- or ---.

In claim 11, lines 5-6, “a central portion of the roller and larger at an end portion of the roller” has been replaced with --- the central portion of the roller and larger at the end portion of the roller ---.

In claim 12, lines 9-10, “a magnetic board connector disposed in each cavity of the plurality of cavities” has been replaced with --- a plurality of magnetic board connectors, each magnetic board connector disposed in a corresponding one cavity of the plurality of cavities ---.

In claim 12, line 13, “the ground” has been replaced with --- a ground surface ---.

In claim 17, lines 2-3, “at least one of a bore and a groove” has been replaced with --- one of a bore or a groove ---.

In claim 18, lines 9-10, “a board magnet disposed in each bore of the plurality of pairs of bores” has been replaced with --- a plurality of board magnets, each board magnet disposed in a corresponding one bore of the plurality of pairs of bores ---.

In claim 18, line 13, “the ground” has been replaced with --- a ground surface ---.

In claim 19, line 3, “the remaining plurality of bores” has been replaced with --- remaining pairs of bores of the plurality of pairs of bores ---.

In claim 20, line 3, “the remaining plurality of bores” has been replaced with --- remaining pairs of bores of the plurality of pairs of bores ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784